Citation Nr: 0601508	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  01-04 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  He served in the Republic of Vietnam and was 
awarded the Purple Heart Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

In a June 1971 VA rating decision, service connection was 
granted for residuals of a shell fragment wound to the right 
knee with a retained foreign body, residuals of a shell 
fragment wound to the right leg with an injury to Muscle 
Group XI, and a scar on the chin.  A 10 percent rating was 
assigned for the right knee disability, a 10 percent 
disability rating was assigned for the right Muscle Group XI 
disability, and a noncompensable (zero percent) disability 
rating was assigned for the scar on the chin.  

In an October 1990 VA rating decision, service connection was 
granted for PTSD.  A 30 percent rating was assigned.

In the December 2000 rating decision which forms the basis 
for this appeal, service connection was granted for 
degenerative joint disease of the right knee and residuals of 
a calcaneal branch nerve injury in the right leg.  Ten 
percent disability ratings were assigned for each of those 
disabilities.  The RO denied the veteran's claims for 
increased disability ratings for PTSD and residuals of shell 
fragment wounds of the right knee and the right leg involving 
Muscle Group XI and entitlement to TDIU.  

The veteran filed a timely notice of disagreement (NOD) as to 
the assignment of a 10 percent disability rating for the 
residuals of the calcaneal branch nerve injury in the right 
leg and the denials of an increased disability rating for 
PTSD and of entitlement to TDIU in the December 2000 rating 
decision.  A Statement of the Case (SOC) was issued in March 
2001.  The veteran perfected his appeal by way of a 
substantive appeal (VA Form 9) received in May 2001.

In September 2002, the Board denied the claim for an initial 
rating in excess of 10 
 percent for the residuals of the calcaneal branch nerve 
injury in the right leg.  In September 2002, the Board 
requested that additional evidence be obtained under the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2) (2002)] on the 
issues of an increased rating for PTSD and entitlement to 
TDIU.  Pursuant to this request, additional private medical 
records were obtained.  The regulation which granted the 
Board the authority to engage in initial development of the 
evidentiary record was subsequently rendered invalid.  
In September 2003, the Board remanded the case to allow the 
RO to readjudicate the claim in light of the newly obtained 
evidence and for further development not completed by the 
Board's Case Development Unit.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) [absent a waiver, the 
Board may not adjudicate a claim based on evidence which has 
not been previously considered by the RO.]

Following the Board's remand, the VA Appeals Management 
Center continued the previous denial of an increased 
disability rating for PTSD and entitlement to TDIU in June 
2005.  The case has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by impaired impulse 
control, difficulty adapting to stressful circumstances, and 
an inability to establish and maintain effective 
relationships.  Such symptomatology is productive of 
occupational and social impairment with deficiencies in most 
areas.  The medical and other evidence of record indicates 
that the veteran's PTSD manifests itself as not being 
productive of total occupational and social impairment.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards.

3.  The veteran's service-connected disabilities include PTSD 
(rated 70% disabling), residuals of a shell fragment wound to 
the right knee with a retained foreign body (10%), residuals 
of a shell fragment wound to the right leg with an injury to 
Muscle Group XI (10%), degenerative joint disease of the 
right knee (10%), residuals of a calcaneal branch nerve 
injury in the right leg (10%), and scar on the chin (0%).  
A combined 80 percent disability rating is now in effect.  

4.  The medical and other evidence of record is in equipoise 
as to whether the veteran's service-connected disabilities, 
alone, render him unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 70 
percent, for the veteran's PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

2.  The criteria for referral for increased disability rating 
for PTSD on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2005).

3.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 
4.19 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for PTSD.  He is also seeking entitlement to TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the March 
2001 SOC and the December 2001 and June 2005 SSOC's of the 
relevant law and regulations pertaining to his claims.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in 
March 2004 and March 2005, whereby the veteran was advised of 
the provisions relating to the VCAA, to include advising him 
of the need for evidence showing that his PTSD had increased 
in severity and of what the evidence must show to establish 
TDIU.  Accordingly, he was told of the information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As for the evidence to 
be provided by the veteran, he was advised to inform VA of 
any other evidence or information that he thought would 
support his claims and to submit any evidence in his 
possession that pertains to his claims.  

In addition, in the March 2005 VCAA letter, the veteran was 
informed that he was to be scheduled for a VA medical 
examination.  [The examination was completed later in March 
2005.]  

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would obtain 
relevant federal government records, including his service 
records, VA Medical Center records, and records from other 
federal agencies such as the Social Security Administration.  
Specifically, in the March 2004 VCAA letter, he was informed 
that VA would be requesting his medical records from the VA 
medical center in Indianapolis, Indiana, for any treatment of 
PTSD.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant records not in the 
custody of a federal agency, to include records from state or 
local governments, private medical care providers, current or 
former employers, and other non-Federal governmental 
sources.  The veteran was, however, informed that "[i]t's 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  (emphasis in the original)  March 
10, 2005, letter, page 4.  See also March 25, 2004, letter, 
page 3.  

In the March 2005 letter, VA stated that "[i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  March 25, 2004, letter, page 2.  
Thus, the March 2005 VCAA letter complied with the 
requirement of 38 C.F.R. § 3.159(b)(1) to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that even though the VCAA letters 
requested a response by within 60 days from the dates of 
those letters, the March 2004 letter also expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  One year has elapsed since the 
March 2004 VCAA letter.  While one year has not passed since 
the March 2005 VCAA letter, the record reflects that the 
claims were readjudicated and two SSOC's were provided to the 
veteran in June 2005 following VCAA notice compliance action.  
The Board notes that the fact that the veteran's claims were 
readjudicated in the June 2005 SSOC's, prior to the 
expiration of the one-year period does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [codified at 38 U.S.C. § 5103], 
made effective from November 9, 2000, specifically addresses 
this matter and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on a claim before the expiration of the one-year 
period referred to in that subsection.

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Although the RO adjudicated the claims in December 2000, 
prior to the issuance of a VCAA letters in March 2004 and 
March 2005, the claims were readjudicated by the RO in the 
June 2005 SSOC's, and the veteran and his representative were 
allowed the opportunity to present evidence and argument in 
response.  The Board accordingly finds that there is no 
prejudice to the veteran.  Moreover, the veteran has not 
alleged any prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records and reports of VA 
examinations, which will be described below.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  The veteran has not expressed a 
desire to have a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 30 percent 
disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

Specific rating criteria

The veteran's PTSD is rated 30 percent disabling under 
Diagnostic Code 9411.  

Under this diagnostic code, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected anxiety disorder, which is 
currently evaluated as 30 percent disabling.

Initial matter - the TDIU claim

As will be discussed below, the Board is granting the 
veteran's claim of entitlement to TDIU.  While a claim for 
TDIU may not be considered when a 100 percent rating is in 
effect [see VAOPGCPREC 6-99 and Herlehy v. Principi, 15 Vet. 
App. 33 (2001)], it does not necessarily follow that 
consideration of the award of a 100 percent rating for a 
service-connected disability is precluded when a TDIU has 
been awarded.  A claim for TDIU "presupposes that the rating 
for the [service-connected] condition is less than 100% and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, the award of TDIU 
is not dispositive of the veteran's increased rating claim.



Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2005).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders, including generalized anxiety disorder, are rated 
under the same criteria in the Rating Schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with alcohol dependence, cannabis dependence, 
and cocaine abuse.  These problems are not service connected.  
Indeed, the law precludes compensation for primary alcohol 
and drug abuse disabilities.  See 38 U.S.C.A. § 105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.1(n), 3.301 
(2002);VAOPGPREC 2-97 (January 16, 1997) [no compensation 
shall be paid if a disability is the result of the veteran's 
own willful misconduct, including the abuse of alcohol or 
drugs].  Moreover, section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351 prohibits, effective for claims filed 
after October 31, 1990, the payment of compensation for a 
disability that is the result of a veteran's own alcohol or 
drug abuse. See also, in general, Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  

However, the Board is also precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The medical evidence of record indicates that the veteran's 
alcohol and drug abuse and dependence presently appear to be 
in full remission.  This was specifically found by the March 
2005 VA examiner, based on a review of the claims file, and 
indeed the record does not reflect any treatment for alcohol 
and drug abuse and dependence since 1990.  Therefore, it does 
not appear that alcohol and drug abuse and dependence 
significantly contribute to the veteran's current psychiatric 
symptomatology.

In addition to alcohol and drug abuse, VA medical records 
reflect a diagnosis of a mixed personality disorder during a 
January 1988 hospitalization.  Governing regulations provide 
that personality disorders are not diseases within the 
meaning of applicable legislation providing for payment of VA 
disability compensation benefits.  See 38 C.F.R. § 3.303(c), 
Part 4, § 4.9 (2005); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996), and cases cited therein.  However, at the 
March 2005 VA psychiatric examination, a personality disorder 
was not diagnosed.  Thus, it does not appear that any 
personality disorder significantly contributes to the 
veteran's current psychiatric symptomatology.

Moreover, in addition to PTSD, a personality disorder, and 
alcohol and drug abuse and dependence, the veteran has also 
been diagnosed as having another psychiatric disorder, a 
depressive disorder not otherwise specified.  This disorder 
was diagnosed on the September 2000 VA psychiatric 
examination.  However, the March 2005 VA examiner noted that 
the veteran found himself depressed when thinking about 
Vietnam or when there are reminders of his Vietnam 
experience.  
The medical records do not attempt to differentiate the 
veteran's psychiatric symptomatology between the service-
connected PTSD and the depressive disorder.  Furthermore, 
there is no indication in the medical records that such 
differentiation would be possible in the veteran's case, or 
more importantly, that such differentiation would be either 
definitive or reliable.  Thus, to the extent that there 
indeed exists any depressive disorder in addition to the 
service-connected PTSD, the Board will ascribe any and all 
depressive symptoms to the PTSD.  

Accordingly, unless otherwise noted, the Board will treat all 
reported psychiatric symptomatology as if it is attributable 
to the veteran's service-connected PTSD.

Schedular rating

For reasons expressed immediately below, it is the judgment 
of the Board that the veteran's symptoms more appropriately 
warrant the assignment of a 70 percent rating under 
Diagnostic Code 9411.  

Specifically, the veteran has impaired impulse control.  
While the veteran is no longer violent while under the 
influence of alcohol (because he discontinued alcohol use a 
number of years ago), he assaulted his twin sister in 
December 2000 and he still acts impulsively.  He has walked 
out of church, his only social outlet, in the middle of 
services.  

The veteran also clearly has difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation) and an inability to establish and maintain 
effective relationships.  The veteran has not worked since 
1999.  In a January 2003 statement, his treating psychologist 
indicated that the veteran was unemployable and had been for 
many years due to his PTSD.  The report of the March 2005 VA 
examination shows that the veteran finds that he cannot deal 
well with stress and that he reports difficulty dealing with 
other people, feeling anxious, and withdrawing from people 
whenever he can.  The examiner noted that these factors have 
impacted the veteran's ability to work.  

The veteran does not see anyone on a regular basis.  He 
watches television and reads, and goes fishing by himself.  
As noted above, his only social outlet is his church.  While 
he had been more involved in his church in the past, he has 
retreated from church involvement because he has become 
increasingly anxious and nervous being around other people.  
The records of his treating psychologist and psychiatrist 
reflect that the veteran remains fearful that he will explode 
in anger and rage upon others and that because of that, he 
continues to remain afraid of becoming involved in 
relationships, which results in isolation and loneliness.

Although the August 2000 VA examiner assigned a current GAF 
score of 55 and a GAF score of 60 for the past year, the more 
recent evidence reflects lower GAF scores, which are 
reflective of an increase in severity of the veteran's PTSD.  
The veteran began treatment in February 2001 after he 
assaulted his twin sister in December 2000.  The veteran's 
treating psychologist and psychiatrist have assigned GAF 
scores ranging from 35 to 45 for the period from 2001 to 
2003.  Furthermore, the March 2005 VA examiner assigned a GAF 
score of 45.  The GAF score of 45 is precisely what is 
contemplated in the criteria for a 70 percent rating 
("occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations . . .").

With respect to suicidal ideation,  the report of the March 
2005 VA psychiatric examination reflects that the veteran 
reported feeling that "he does not want to be here" and 
that years ago he held a gun to his month.  However, the 
examiner noted that the veteran was not actively suicidal.  
And while the veteran invited his twin sister to kill him in 
December 2000, his treating psychiatrist and psychologist 
have not indicated that he currently has suicidal ideation.  

While the veteran does have obsessive thoughts about Vietnam, 
he does not have obsessive rituals which interfere with 
routine activities.  The report of the August 2000 VA 
examination showed no obsessions or compulsions.  Although 
the veteran finds it important to put things back where they 
belong, as reported to the March 2005 VA examiner, there is 
no evidence that this ritual, to the extent it is one, 
interferes with routine activities.  There is no evidence 
that the veteran's speech is intermittently illogical, 
obscure, or irrelevant.  The report of the August 2000 VA 
examination shows that the veteran's speech had a normal 
tone, rate, volume, and rhythm.  At the March 2005 VA 
examination, the veteran's speech was relevant and coherent 
with no sign of any irrelevant, illogical, or obscure speech 
patterns.  There was no disturbance in the rate and flow of 
his speech.

As for near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, the veteran's treating psychologist and 
psychiatrist reported in November 2003 that the veteran had 
been extremely anxious to the point that it is debilitating 
to him.  However, the report of the March 2005 VA examination 
shows that while the veteran has feelings of anxiousness, 
nervousness, and depression, such symptoms are not so severe 
as to affect his ability to function independently, 
appropriately, and effectively.  

There is also no evidence of spatial disorientation.  
Additionally, there is no evidence of neglect of personal 
appearance and hygiene.  The report of the March 2005 VA 
psychiatric examination shows that the veteran was well 
groomed with a nicely trimmed mustache and shortly cropped 
hair.  He reported that he bathed daily.

Despite the fact that some of the criteria enumerated for a 
70 percent rating are not met in this case, all of the 
symptoms found in the schedular criteria are not required for 
a 70 percent rating to be assigned.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  After a review of the record 
in its entirety, the Board finds that the impact of the 
veteran's PTSD on his social and industrial functioning is 
sufficient to approximate the degree of impairment 
contemplated by a 70 percent rating.  According to the 
medical evidence, the PTSD symptomatology appears to color 
all aspects of the veteran's life.  Thus, even though all of 
the criteria for the assignment of a 70 percent disability 
rating have not been met, the Board concludes that the 
symptomatology of the veteran's PTSD - being reflective of 
severe impairment in occupational and social functioning due 
primarily to impaired impulse control (such as unprovoked 
irritability with periods of violence), difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships - is more 
serious than the "occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks" contemplated by the 30 percent rating and the 
"reduced reliability and productivity" contemplated by the 50 
percent level, and more closely approximates "deficiencies in 
most areas" as contemplated by the 70 percent disability 
rating.  To that extent, the appeal is granted.

The Board has also considered whether an even higher rating 
is warranted.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  However, for reasons expressed immediately 
below, the Board has concluded that the evidence does not 
support a conclusion that the veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 100 percent disability rating.

The veteran's representative in an October 2005 written 
argument asserted that the veteran suffers from gross 
impairment in thought process.  There is, however, is no 
objective  evidence of gross impairment in thought processes 
or communication.  
During the August 2000 VA psychiatric examination, the 
veteran's speech had a normal tone, rate, volume, and rhythm.  
At the March 2005 VA examination, the veteran's speech was 
relevant and coherent.  There was no indication of any 
significant impairment of thought process or communication.  
The veteran maintained good eye contact during the session 
and there was no inappropriate behavior noted.  

Nor is there evidence of persistent delusions or 
hallucinations.  While the veteran has difficulty with trust 
and has become highly paranoid in the past, the veteran's 
treating psychiatrist and psychologist have not recently 
noted that he has paranoid delusions.  At the March 2005 VA 
psychiatric examination, there was no sign of any delusional 
framework being present.  

As for hallucinations, the veteran's representative in 
October 2005 written argument noted that at a May 1993 VA 
psychiatric examination, the veteran reported occasional 
hallucinations, specifically seeing muzzle flashes when 
fishing.  More recently , however, the veteran's treating 
psychiatrist and psychologist have not reported any 
hallucinations.  The report of the March 2005 VA psychiatric 
examination reveals that as for hearing sounds that no one 
else does, the veteran simply appeared to more sensitive to 
noise than others.  As for the fishing episode, the veteran 
saw fire flies and it seemed that the veteran was having a 
distressing memory and not a more dissociative flashback 
experience.  

The veteran is not currently in persistent danger of hurting 
himself or others, and there is no evidence of grossly 
inappropriate behavior.  Although as discussed above there is 
one incident in which the veteran assaulted his twin sister 
in December 2000 and at that time invited her to kill him, 
such behavior has not been replicated.  The reports of the 
two VA examinations reflect no current suicidal or homicidal 
ideation, and there is no evidence of any other recent 
episode of violence.  Although as discussed above the veteran 
has difficulty dealing with others and has walked out of 
church services, there is no evidence of any behavior which 
could be described as "grossly inappropriate".  

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  There is no finding consistent 
with inadequate personal hygiene or any indication that the 
veteran requires any assistance with such functions.  As bote 
above, the veteran's personal hygiene has been reported to be 
good.  While he indicated that he would periodically not 
clean up his house on a regular basis, he stated that he 
would eventually clean up the mess in his house.  

There is no evidence that the veteran is disoriented as to 
time or place.  The reports of the August 2000 and March 2005 
VA examination reveal that the veteran was oriented to time 
and place.

The evidence is also not consistent with memory loss of close 
relatives, his own occupation, or his own name.  The reports 
of the August 2000 and February 2005 VA examinations show 
that the veteran was oriented to his name and that he was 
able to report his family history and work history.

In February 2001 the veteran's treating psychiatrist and 
psychologist assigned a GAF score of 35 for current 
functioning.  Later in 2002 and 2003, they assigned a GAF 
score of 40 for current functioning.  However, the March 2005 
VA examiner assigned a GAF score of 45.  As the GAF scores 
lower than 45 are over two years old, the Board places 
greater weight on the most recent GAF score assigned by the 
March 2005 VA examiner.  The GAF score of 45 is not 
reflective of "total occupational and social impairment", 
consistent with the assignment of a 100 percent rating.

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is not consistent with the assignment of a 100 percent 
rating, but is more reflective of occupational and social 
impairment, with deficiencies in most areas, consistent with 
a 70 percent rating.

In not granting a 100 percent schedular rating for PTSD, the 
Board is not minimizing the severity of the veteran's 
symptoms.  These symptoms, while productive of significant 
impairment, are not so severe that the veteran can be said to 
be totally impaired.  Despite demonstrated difficulties with 
respect to social relationships, the veteran is clearly able 
to function socially, as has been demonstrated by still being 
a member of a church.  Hence, while the veteran may have 
difficulty coping with others, the evidence does not 
demonstrate total social impairment.  With respect to 
occupational impairment, this is clearly demonstrated, but 
such pathology is contemplated in the assignment of a 70 
percent rating.

As noted above, the Board's inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan, supra.  The Board has not identified 
severe symptomatology or other aspects of the veteran's 
service-connected PTSD which would enable it to conclude that 
the criteria for a 100 percent rating have been approximated, 
and the veteran has pointed to no such pathology.

With respect to the contentions of the veteran's 
representative to the effect that the veteran suffers from 
gross impairment in thought process, it is well established 
that as a lay person without medical training he is not 
competent to comment on medical matters such as the etiology 
of a disability. The veteran is not, however, competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In summary, the evidence does not disclose the severe level 
of impairment of thought processes required for the 
assignment of a 100 percent schedular rating.

Extraschedular evaluation

In the June 2005 SSOC's, the RO considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his PTSD.  
In fact, the record does not reflect any psychiatric 
hospitalizations in the past 15 years.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  
While the veteran is currently unemployed, he worked for many 
years in a factory.  The record reflects that the veteran was 
fired from his last job, which lasted over twenty years, for 
failure to timely provide doctors' slips.  His action does 
not appear to be due to PTSD symptomatology.  Although the 
veteran's treating psychologist indicated in January 2003 
that the veteran was unemployable because of PTSD, subsequent 
medical evidence - specifically the report of the March 2005 
VA examination - indicates a higher level of functioning.  
There is nothing in the evidence of record to indicate that 
the service-connected PTSD causes impairment with employment 
over and above that which is contemplated in the now assigned 
70 percent schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  As discussed above, a disability rating at the 70 
percent level reflects deficiencies in most areas, to include 
work.  The medical evidence does not demonstrate that the 
veteran's psychiatric disability is productive of more 
impairment or deficiency than the current 
70 percent rating.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 70 percent disability rating is 
assigned for the veteran's service-connected PTSD.  The 
appeal is allowed.



2.  Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2005).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2005).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese, 7 Vet. App. 
at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Analysis

The veteran also seeks TDIU.  His service-connected 
disabilities include PTSD (now rated 70% disabling); and 
various residuals of his combat injuries in Vietnam: a shell 
fragment wound to the right knee with a retained foreign body 
(10%), residuals of a shell fragment wound to the right leg 
with an injury to Muscle Group XI (10%), degenerative joint 
disease of the right knee (10%), residuals of a calcaneal 
branch nerve injury in the right leg (10%), and scar on the 
chin (0%).  A combined 80 percent disability rating is now in 
effect.  

Discussion

The veteran's combined disability rating is 80 percent, with 
one of his disabilities being at least 40 percent disabling 
(his PTSD is now rated as 70 percent disabling).  Therefore, 
the service-connected disabilities meet the schedular 
criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

The Board finds that the evidence is equipoise as to whether 
the veteran's service-connected disabilities, alone, render 
him unable to secure or follow a substantially gainful 
occupation.  

With respect to PTSD, as noted above, the veteran began 
treatment in February 2001 after he assaulted his twin sister 
in December 2000.  His treating psychologist indicated in 
January 2003 he was unemployable because of his PTSD.  

The March 2005 VA examiner noted that the veteran had 
difficulty dealing with people, felt anxious, and withdrew 
from other people whenever he could, and that these factors 
have impacted his ability to work.  The examiner further 
indicated that he was not aware that the veteran had explored 
options with vocational rehabilitation and that the veteran's 
vocational options needed to be explored before the veteran 
can really be determined to be unemployable.  The examiner's 
comments are of limited probative value, since the standard 
for TDIU is the veteran's current level of disability with 
consideration of his employment history, and educational and 
vocational attainment, and not whether he could successfully 
complete a vocational rehabilitation program.    

The veteran also has residuals of a shell fragment wound to 
the right knee with a retained foreign body, residuals of a 
shell fragment wound to the right leg with an injury to 
Muscle Group XI, degenerative joint disease of the right 
knee, and residuals of a calcaneal branch nerve injury in the 
right leg, all of which are rated as 10 percent disabling.  
The Board believes that these service-connected disabilities 
must be taken into account in evaluating the veteran's 
unemployability.  

A VA general medical examination, with accompanying  joints 
examination and peripheral nerves examination, was completed 
in August 2000.  Taken together, these examinations show that 
the veteran experiences pain and numbness in his right lower 
extremity.  Although there is little evidence which indicates 
that the right leg problems, alone, would significantly 
impact the veteran's employability, it is clear that they 
would be a detriment, especially in connection with his 
severe PTSD.  

The Board is of course cognizant that the veteran has 
hypertension, skin disabilities, gastrointestinal 
disabilities, and complaints of low back pain with findings 
compatible with possible multi-level radiculopathy, all of 
which are non-service-connected disabilities.  However, the 
Board has carefully weighed the evidence of record and finds 
that there exists an approximate balance of evidence for and 
against the claim.  That is, there exists evidence to the 
effect that, even discounting the non service-connected 
disabilities, the veteran cannot work due to the service-
connected PTSD and right lower extremity disability.  When 
the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).  Accordingly, in light of 
the evidence showing unemployability due to PTSD and with 
resolution of doubt in the veteran's favor, the Board 
concludes that a grant of TDIU is warranted under 38 C.F.R. § 
4.16(a).
 


ORDER

An increased disability evaluation of 70 percent is granted 
for PTSD, subject to governing regulations concerning the 
payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


